                                            Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 20-cv-08458-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9              v.                                        MOTION TO DISMISS
                                  10     ASHFORD SAN FRANCISCO II LP,                       Docket No. 13
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Pending before the Court is Defendant Ashford San Francisco II LLP’s (“Ashford’s”)

                                  15   motion to dismiss Plaintiff Samuel Love’s first amended complaint (FAC) pursuant to Federal

                                  16   Rule of Civil Procedure 12(b)(6). See Docket No. 13 (“Mot.”). Also pending before the Court is

                                  17   Ashford’s request for judicial notice in support of its motion to dismiss.

                                  18           For the following reasons, the Court GRANTS Ashford’s motion to dismiss Mr. Love’s

                                  19   claims with prejudice. The Court also GRANTS Ashford’s request for judicial notice.

                                  20                                       I.       BACKGROUND

                                  21   A.      Factual Allegations In the Complaint

                                  22           Mr. Love’s first amended complaint (FAC) alleges as follows. Plaintiff is a paraplegic

                                  23   California resident who uses a wheelchair for mobility. FAC ¶ 1. Ashford owns and operates the

                                  24   Clancy, an Autograph Collection Hotel located at 299 2nd Street in San Francisco, California (the

                                  25   “Hotel”). Id. ¶ 2.

                                  26           On October 6, 2020, Mr. Love accessed the Hotel’s website, located at

                                  27   www.marriott.com/hotels/travel/sfoaw-the-clancy-autograph-collection, to book an accessible

                                  28   room for a trip he was planning to San Francisco in February of 2021. Id. at 14–16. The Hotel’s
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 2 of 15




                                   1   website has a conspicuous “Accessibility” button on its homepage that provides the following

                                   2   information about “accessible areas,” “features,” and “guest rooms”:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Id. ⁋⁋ 17–19. According to Mr. Love, this information is insufficient “to permit a profoundly
                                  27   disabled wheelchair user to have any confidence or come to any conclusions about whether any
                                  28   given hotel room works for him or her.” Id. ⁋ 22.
                                                                                       2
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 3 of 15




                                   1          Mr. Love contends that the Hotel is required by federal regulations to describe the critical

                                   2   areas in the guestroom “in enough detail to permit him to independently assess that the room

                                   3   works for him and that he can book with confidence.” Id. ⁋ 25. More specifically, Mr. Love

                                   4   alleges the Hotel is required to disclose:

                                   5      -   that “the route from the public entrance to the registration desk, to the restaurant, to the

                                   6          exercise room, and to the guestrooms are all a minimum of 36 inches in width;” id. ⁋ 24;

                                   7      -   that “he can actually get to (and into) the bed, i.e., that there is at least 30 inches width on

                                   8          the side of the bed so his wheelchair can pull up next to the bed for transfer,” id. ⁋ 26;

                                   9      -   that “the sink provide[s] the knee clearance (27 inches high, 30 inches wide, 17 inches

                                  10          deep)” and “any plumbing under the sink [is] wrapped with insulation to protect against

                                  11          burning contact;” id. ⁋ 27;

                                  12      -   that “the lowest reflective edge of the [bathroom] mirror is no more than 40 inches high,”
Northern District of California
 United States District Court




                                  13          id.;

                                  14      -   that “the toilet seat height is between 17-19 inches (as required by the ADA Standards)”

                                  15          and “that it has the two required grab bars to facilitate transfer”, id. ⁋ 28; and

                                  16      -   “what type of shower is installed,” “whether it has an in-shower seat,” “that there are grab

                                  17          bars mounted on the walls,” “that there is a detachable hand-held shower wand for washing

                                  18          himself,” and “that the wall mounted accessories and equipment are all within 48 inches

                                  19          height,” id. ⁋ 29.

                                  20          Because it lacks this information, Mr. Love contends the Hotel’s website violates a

                                  21   regulation issued pursuant to the Americans With Disability Act (ADA) of 1990, which he asserts

                                  22   requires hotels to “describe accessible features in the hotels and guest rooms offered through its

                                  23   reservations service in enough detail to reasonably permit individuals with disabilities to assess

                                  24   independently whether a given hotel or guest room meets his or her accessibility needs.” FAC ⁋

                                  25   23 (quoting 28 C.F.R. 36.302(e)(1)(ii) (the “Reservations Rule”)).

                                  26          Mr. Love also explains in the FAC that he is a “veteran ADA tester,” id. ⁋ 36, who

                                  27   “frequents businesses to determine if they complied with the anti-discrimination mandates of the

                                  28   ADA,” and as such “travels to San Francisco on a consistent and regular basis (many times a
                                                                                          3
                                             Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 4 of 15




                                   1   year),” id. ⁋ 34–36. More specifically, Mr. Love is planning “to use the [H]otel’s website

                                   2   reservation system to book a room and travel to [the Hotel],” id. ⁋ 36, “sometime between May

                                   3   and June of 2021,” id ⁋ 35, because he “is aware that he needs to return to the hotel website and to

                                   4   patronize the hotel in order to have standing to see that the hotel comes into compliance with the

                                   5   ADA’s mandate regarding its reservation policies,” id. ⁋ 36.

                                   6            Mr. Love raises two causes of action in the FAC for violations of (1) Title III of the ADA,

                                   7   42 U.S.C. §§ 12181–12189; and (2) California’s Unruh Civil Rights Act (the “Unruh Act”), Cal.

                                   8   Civ. Code § 51-53. Id. ⁋⁋ 40–47.

                                   9   B.       Ashford’s Request for Judicial Notice

                                  10            Ashford asks this Court to take judicial notice of other parts of the Hotel’s website, which

                                  11   it contends contradict the FAC’s allegations. For example, Ashford attaches a screenshot of the

                                  12   Hotel’s website showing that the Hotel apparently allows users to search for rooms with
Northern District of California
 United States District Court




                                  13   accessibility features:

                                  14   ///

                                  15   ///

                                  16   ///

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          4
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 5 of 15




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18   See Docket No. 13-2 (Request for Judicial Notice (“RJN”)) at Ex. 2. Once a user clicks on a type

                                  19   of room, they are provided with information about the that room type’s “accessible room

                                  20   features:”

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
                                            Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 6 of 15




                                   1   Id. Ashford also attaches a screenshot of its website’s accessibility page showing that any

                                   2   potential guest who needs more information about the physical features of the Hotel’s accessible

                                   3   room is advised to call a specific phone number:

                                   4

                                   5

                                   6

                                   7

                                   8   Id. at Ex. 1.
                                   9   C.      Procedural Background
                                  10           On November 30, 2020, Mr. Love filed his initial complaint, see Docket No. 1, which
                                  11   Ashford moved to dismiss for failure to state a claim and for lack of subject matter jurisdiction on
                                  12   December 31, 2020, see Docket No. 9.
Northern District of California
 United States District Court




                                  13           Rather than respond to Ashford’s first motion to dismiss, Mr. Love filed the FAC on
                                  14   January 10, 2021. See FAC. On February 19, 2021, Ashford filed the pending motion to dismiss
                                  15   for failure to state a claim pursuant to Rule 12(b)(6). See Mot.
                                  16                                     II.      LEGAL STANDARD
                                  17           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain
                                  18   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
                                  19   complaint that fails to meet this standard may be dismissed pursuant to Rule 12(b)(6). See Fed. R.
                                  20   Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss after the Supreme Court’s
                                  21   decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corporation v. Twombly, 550
                                  22   U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must . . . suggest that the
                                  23   claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th
                                  24   Cir. 2014). The court “accept[s] factual allegations in the complaint as true and construe[s] the
                                  25   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &
                                  26   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a complaint . . . may not
                                  27   simply recite the elements of a cause of action [and] must contain sufficient allegations of
                                  28   underlying facts to give fair notice and to enable the opposing party to defend itself effectively.”
                                                                                          6
                                            Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 7 of 15




                                   1   Levitt, 765 F.3d at 1135 (quoting Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d

                                   2   990, 996 (9th Cir. 2014)). “A claim has facial plausibility when the Plaintiff pleads factual

                                   3   content that allows the court to draw the reasonable inference that the Defendant is liable for the

                                   4   misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

                                   5   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                   6   unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

                                   7                           III.     REQUEST FOR JUDICIAL NOTICE

                                   8           When ruling on a Rule 12(b)(6) motion to dismiss, a court may, without converting the

                                   9   motion to one for summary judgment, consider “documents attached to the complaint, documents

                                  10   incorporated by reference in the complaint, or matters of judicial notice[.]” United States v.

                                  11   Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003). Here, the Court can take judicial notice of the

                                  12   Hotel’s website’s contents because it is “information posted on certain . . . webpages that [Mr.
Northern District of California
 United States District Court




                                  13   Love] referenced in the [FAC].” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.

                                  14   2010). Moreover, Mr. Love does not oppose Ashford’s request for judicial notice. See Docket

                                  15   No. 14 (“Opp’n”) at 13.

                                  16           Accordingly, the Court GRANTS Ashford’s request to take judicial notice of the Hotel’s

                                  17   website’s contents. See RJN.

                                  18                                   IV.      MOTION TO DISMISS

                                  19   A.      ADA Claim

                                  20           Mr. Love’s ADA claim is entirely premised on Ashford’s alleged failure to comply with 28

                                  21   C.F.R. § 36.302(e)(1)(ii), also known in the hospitality industry as the “Reservations Rule.” The

                                  22   Rule requires hotels to “[i]dentify and describe accessible features in the hotels and guest rooms

                                  23   offered through its reservations service in enough detail to reasonably permit individuals with

                                  24   disabilities to assess independently whether a given hotel or guest room meets his or her

                                  25   accessibility needs.” 28 C.F.R. § 36.302(e)(1)(ii) (emphasis added).

                                  26           Importantly, the Reservations Rule does not specify exactly what information hotels are

                                  27   “reasonably” required to disclose. Id. As a result, the Department of Justice (DOJ) received

                                  28   several comments when it drafted the Reservations Rule urging it to “identify the specific
                                                                                         7
                                           Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 8 of 15




                                   1   accessible features of hotel rooms that must be described in the reservations system.” 28 C.F.R. §

                                   2   Pt. 36, App. A, “Title III Regulations 2010 Guidance and Section-by-Section Analysis” (the “2010

                                   3   Guidance”). The commentators’ concern was that, without further clarification, the Reservations

                                   4   Rule “essentially would require reservations systems to include a full accessibility report on each

                                   5   hotel or resort property in its system.” Id. In response, DOJ provided the following important

                                   6   guidance on the breadth and application of the Reservations Rule:

                                   7                  The Department recognizes that a reservations system is not
                                                      intended to be an accessibility survey. However, specific
                                   8                  information concerning accessibility features is essential to travelers
                                                      with disabilities. Because of the wide variations in the level of
                                   9                  accessibility that travelers will encounter, the Department cannot
                                                      specify what information must be included in every instance. For
                                  10                  hotels that were built in compliance with the 1991 Standards, it may
                                                      be sufficient to specify that the hotel is accessible and, for each
                                  11                  accessible room, to describe the general type of room (e.g., deluxe
                                                      executive suite), the size and number of beds (e.g., two queen beds),
                                  12                  the type of accessible bathing facility (e.g., roll-in shower), and
Northern District of California
 United States District Court




                                                      communications features available in the room (e.g., alarms and
                                  13                  visual notification devices). Based on that information, many
                                                      individuals with disabilities will be comfortable making
                                  14                  reservations.
                                  15   Id. In other words, if a hotel was built after 19911 and in compliance with the ADA Standards for

                                  16   Accessible Design, originally published on July 26, 1991, and republished as Appendix D to 28

                                  17   C.F.R. part 36 (the “1991 Standards”), then it can satisfy the Reservations Rule by including in its

                                  18   “reservations system” a note that the hotel is accessible and, for each accessible room, a

                                  19   description of the type of room, the size and number of beds, the type of accessible bathing

                                  20   facility, and communications features available in the room.

                                  21          Ashford correctly argues that Mr. Love’s ADA claim fails as a matter of law because the

                                  22   Hotel’s website provides more information than is required according to the DOJ’s interpretation

                                  23   of the Reservations Rule in the 2010 Guidance. Indeed, the website screenshots produced by

                                  24   Ashford show that the Hotel’s website specifies that the hotel is accessible, see RJN at Ex. 1, and,

                                  25   for each accessible room, describes the general type of room (i.e., “Guest room,” “Guest room,

                                  26   City View, High Floor,” “Pure Allergy Feather Free”), the size and number of beds (i.e., “1 King,”

                                  27
                                       1
                                  28    It is undisputed that the 1991 Standards apply to the Hotel because it was built after 1991. See
                                       Mot. at 20, n.3; Opp’n at 5.
                                                                                        8
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 9 of 15




                                   1   or “2 Queen”), the type of bathing facility (e.g., “roll in showers”), and communications features

                                   2   available in the room (e.g., “visual alarms and visual notification devices for door and phone”), id.

                                   3   at Ex. 2. In addition to what is required under the 2010 Guidance, the Hotel’s website also

                                   4   provides that accessible guest rooms are outfitted with thirty-two-inch-wide doorways, accessible

                                   5   route from public entrance to accessible guest rooms, bathroom grab bars, bathtub grab bars, a

                                   6   bathtub seat, lowered deadbolt locks, lowered door night guards, doors with lever handles,

                                   7   lowered electrical outlets, flashing door knockers, adjustable shower wands, toilet seats at

                                   8   wheelchair height, accessible vanities, lowered viewpoints, and other accessibility features for

                                   9   visually impaired and hearing-impaired guests. Id. at Ex 1. In fact, the 2010 Guidance only

                                  10   requires hotels to provide this level of detail after a reservation is made:

                                  11                  [O]nce reservations are made, some hotels may wish to contact the
                                                      guest to offer additional information and services. Or, many
                                  12                  individuals with disabilities may wish to contact the hotel or
Northern District of California
 United States District Court




                                                      reservations service for more detailed information. At that point,
                                  13                  trained staff . . . should be available to provide additional
                                                      information such as the specific layout of the room and bathroom,
                                  14                  shower design, grab-bar locations, and other amenities available
                                                      (e.g., bathtub bench).
                                  15

                                  16   2010 Guidance (emphasis added). In sum, the Hotel’s website exceeds the requirements of the

                                  17   Reservations Rule as interpreted by DOJ’s 2010 Guidance.

                                  18          Although the Ninth Circuit has not yet decided what disclosures are required to satisfy the

                                  19   Registrations Rule, every district court in this circuit has concluded that a hotel’s website complies

                                  20   with the Reservations Rule and the 2010 Guidance if it provides similar information to what was

                                  21   provided here. See e.g., Rutherford v. Evans Hotels, LLC, No. 18-CV-435 JLS (MSB), 2020 WL

                                  22   5257868, at *16 (S.D. Cal. Sept. 3, 2020) (“Plaintiffs’ contention that ‘[c]ommon sense dictates

                                  23   that conclusorily stating that its rooms are “accessible” is not enough detail for Plaintiffs to assess

                                  24   whether a hotel or guest room meets their particular accessibility needs,’ is dubious [in light of

                                  25   the 2010 Guidance].” (citation omitted)); Strojnik v. Xenia Hotels & Resorts, Inc., No. 19-CV-

                                  26   03082-NC, 2020 WL 3060761, at *3 (N.D. Cal. June 9, 2020) (“[T]he screenshots provided by

                                  27   Strojnik demonstrate that Xenia’s website in fact described some accessibility features, such as

                                  28   accessible hotel areas and room features. And it is not clear that the ADA requires Xenia to list its
                                                                                          9
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 10 of 15




                                   1   compliance or noncompliance with each and every ADA-mandated feature.” (citation omitted));

                                   2   Strojnik v. Orangewood LLC, No. CV 19-00946 DSF (JCx), 2020 U.S. Dist. LEXIS 11743, at *19

                                   3   (C.D. Cal. Jan. 22, 2020) (“[The 2010 Guidance] provides further support that websites need not

                                   4   include all potentially relevant accessibility information; if a website was required to have all

                                   5   relevant information, individuals would not need to call the hotel to get further information.”);

                                   6   Strojnik v. 1315 Orange LLC, No. 19CV1991-LAB (JLB), 2019 U.S. Dist. LEXIS 185481, 2019

                                   7   WL 5535766, at *2 (S.D. Cal. Oct. 25, 2019) (“Plaintiff does not cite any authority suggesting a

                                   8   hotel has an obligation to describe to the public the physical layout of its rooms in exhaustive

                                   9   detail without being asked”); Strojnik v. Kapalua Land Co., No. 19-00077 SOM-KJM, 2019 U.S.

                                  10   Dist. LEXIS 165525, at *21 (D. Haw. Aug. 26, 2019) (“Plaintiff fails to cite to any legal authority

                                  11   providing that failure to detail all accessible and inaccessible elements of a public accommodation

                                  12   results in an ADA violation.”); Barnes v. Marriott Hotel Servs., Inc., No. 15-CV-01409-HRL,
Northern District of California
 United States District Court




                                  13   2017 WL 635474, at *10 (N.D. Cal. Feb. 16, 2017) (Marriott’s website stating, “accessible guest

                                  14   rooms have a 32 inch wide opening,” listing the areas of the hotel that are accessible, and

                                  15   providing that the hotel offers “mobility accessible rooms” and “accessible rooms with roll in

                                  16   showers” was “appropriate and acceptable” under the Reservations Rule).

                                  17          In fact, several California district courts have recently concluded that the identical

                                  18   disclosures from Marriott’s website at issue in the instant case satisfy the Registrations Rule and

                                  19   thus comply with the ADA. See Lammey v. Spectrum Gateway LLC, No. 8:21-cv-00104-DOC-

                                  20   KES, slip op at 3 (C.D. Cal. Mar. 22, 2021) (“In sum, the Website provides highly detailed

                                  21   accessibility information about the Hotel facilities and guestrooms, above and beyond the

                                  22   requirements of the 2010 Guidance.”); Love v. KSSF Enters. Ltd, No. 20-cv-08535-LB, 2021 U.S.

                                  23   Dist. LEXIS 51788, at *8 (N.D. Cal. Mar. 18, 2021) (“The website disclosures here are like those

                                  24   in the cases in the preceding paragraph. Mr. Love does not plausibly plead an ADA claim.”);

                                  25   Arroyo v. AJU II Silicon Valley LLC, No. 4:20-cv-08218-JSW, slip op. at 5 (N.D. Cal. Mar. 16,

                                  26   2021) (“The Court concludes that Defendants’ website complies with the Reservations Rule.”);

                                  27   Garcia v. Chamber Maid L.P., No. CV 20-11699 PA (PDx), 2021 U.S. Dist. LEXIS 49411, at *11

                                  28   (C.D. Cal. Mar. 15, 2021) (“This Court agrees with Defendant that, based on the allegations in
                                                                                         10
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 11 of 15




                                   1   Plaintiff's FAC and the judicially noticeable documents, the descriptions and level of detail

                                   2   provided on Defendant’s website are sufficient to comply with the ADA.”); Salinas v. Apple Ten

                                   3   SPE Capistrano, Inc. et al, No. 8:20-cv-02379-CJC-DFM, slip op. at 5 (C.D. Cal. Feb. 18, 2021)

                                   4   (“Defendants’ Website provides the accessibility information required to satisfy the ADA.”);

                                   5   Arroyo v. JWMFE Anaheim, LLC, No. SACV2100014CJCKESX, 2021 WL 936018, at *3 (C.D.

                                   6   Cal. Feb. 16, 2021) (“This information more than satisfies Defendant’s obligation under §

                                   7   36.302(e)(ii)” (emphasis added)).

                                   8          Notably, the Hotel’s website conspicuously states that “[s]hould [Plaintiff or any other

                                   9   potential guest] have further questions about accessibility, [the Hotel staff] would be happy to

                                  10   accommodate [their] needs and can be reached by phone or email.” RJN at Ex. 2 (emphasis

                                  11   added). The words “phone” and “email” in this disclaimer are linked directly to the Hotel’s

                                  12   telephone number and email address. Id. This is important because the 2010 Guidance
Northern District of California
 United States District Court




                                  13   acknowledges that “individuals with disabilities may wish to contact the hotel or reservations

                                  14   services for more detailed information,” 2010 Guidance, which further supports a finding that the

                                  15   Hotel’s website does not violate the Reservation Rule. See Garcia, 2021 U.S. Dist. LEXIS 49411,

                                  16   at *14 (“Courts have interpreted [the 2010 Guidance] to mean that a website need not include all

                                  17   potentially relevant accessibility information where an inquiring patron can simply call the hotel

                                  18   for more information.”); Strojnik, 2020 U.S. Dist. LEXIS 11743, at *21 (“[I]f a website was

                                  19   required to have all relevant information, individuals would not [be directed by the 2010

                                  20   Guidance] to call the hotel to get further information.”). For this additional reason, the Court

                                  21   concludes Mr. Love has failed to state a claim that Ashford’s website violates the ADA.

                                  22          Mr. Love does not cite a single case where a Court has found the information on the

                                  23   Hotel’s website—or anything like it—inadequate under the Reservations Rule. Instead, he argues

                                  24   that all the cases cited by Ashford incorrectly relied on the 2010 Guidance, which he contends is

                                  25   not entitled to deference because it is nothing more than “musings by the DOJ.” See Docket No.

                                  26   14 (“Opp’n”) at 5. But the Ninth Circuit has repeatedly and unequivocally held that the DOJ’s

                                  27   guidance on, and interpretation of, ADA regulations is entitled to Seminole Rock deference, such

                                  28   that the court “must give [DOJ’s] interpretation of its regulations ‘controlling weight unless it is
                                                                                         11
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 12 of 15




                                   1   plainly erroneous or inconsistent with the regulation.” See Miller v. Cal. Speedway Corp., 536

                                   2   F.3d 1020, 1028 (9th Cir. 2008) (quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414

                                   3   (1945)); see also id. (“[T]he Justice Department’s interpretation of its own regulations, such as the

                                   4   Technical Assistance Manual, must also be given substantial deference and will be disregarded

                                   5   only if ‘plainly erroneous or inconsistent with the regulation.’” (quoting Bay Area Addiction Rsch.

                                   6   v. City of Antioch, 179 F.3d 725, 732 n. 11 (9th Cir.1999)); Robles v. Domino’s Pizza, LLC, 913

                                   7   F.3d 898, 904 (9th Cir.), cert. denied, 140 S. Ct. 122, 205 L. Ed. 2d 41 (2019) (“DOJ’s

                                   8   administrative guidance on ADA compliance is entitled to deference”); Kohler v. Presidio Int’l,

                                   9   Inc., 782 F.3d 1064, 1069 (9th Cir. 2015) (“We have repeatedly held that manuals promulgated by

                                  10   the Department of Justice to interpret the ADAAG, are ‘entitled to substantial deference’ and ‘will

                                  11   be disregarded only if plainly erroneous or inconsistent with the regulation.’” (quoting Miller, 536

                                  12   F.3d at 1028)); Fortyune v. City of Lomita, 766 F.3d 1098, 1104 (9th Cir. 2014) (“The DOJ’s
Northern District of California
 United States District Court




                                  13   interpretation of its ADA implementing regulations is entitled to ‘controlling weight unless it is

                                  14   plainly erroneous or inconsistent with the regulation.’” (quoting Miller, 536 F.3d at 1028)). Under

                                  15   this precedent, the Hotel’s website does not violate the Reservations Rule because it complies with

                                  16   the DOJ’s 2010 Guidance, which is controlling authority for this Court because it is not plainly

                                  17   erroneous or inconsistent with the Reservations Rule.

                                  18          At oral argument, Mr. Love also argued that the Hotel’s website violates the Reservations

                                  19   Rule, even if its disclosures satisfy the 2010 Guidance, because the disclosures are not sufficiently

                                  20   conspicuous on the Hotel’s website. See Docket No. 23 (“Hr’g Tr.”) at 7:13–8:15. According to

                                  21   Mr. Love, the term “reservations service” in the Reservations Rule only encompasses the exact

                                  22   screen where patrons select and pay for a room (the “booking screen”), not the Hotel’s website as

                                  23   a whole, such that Ashford is required to put all the required accessibility disclosures on that

                                  24   screen. Id. at 10:21–24. The Court is not persuaded by this argument because nowhere in the

                                  25   applicable statute or regulations is the term “reservations service” defined in such specific terms.

                                  26   See 28 C.F.R. §§ 36.101–36.609. Instead, the term “reservations service” read in context applies

                                  27   to the Hotel’s entire website; patrons of the Hotel must access the homepage before reaching the

                                  28   booking screen. In any case, the booking screen contains a conspicuous button titled “room
                                                                                         12
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 13 of 15




                                   1   details” that triggers a pop up with the required accessibility disclosures, as the Court has

                                   2   highlighted below:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   See RJN. The accessibility disclosures are conspicuously linked to the booking screen.
                                                                                         13
                                           Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 14 of 15




                                   1             Accordingly, the Court GRANTS Ashford’s motion to dismiss as to Mr. Love’s ADA

                                   2   claim.2

                                   3   B.        Unruh Act Claim

                                   4             Mr. Love’s Unruh Act claim is predicated on his ADA claim. See FAC ⁋ 45 (“The Unruh

                                   5   Act provides that a violation of the ADA is a violation of the Unruh Act.”). Therefore, [b]ecause

                                   6   [Mr. Love] did not adequately allege a violation of the ADA, he necessarily has not adequately

                                   7   alleged a violation of the Unruh Civil Rights Act.” Whitaker v. Body, Art & Soul Tattoos L.A.,

                                   8   LLC, No. 20-55228, 2021 WL 237321, at *2 (9th Cir. Jan. 25, 2021); see also Whitaker v. Tesla

                                   9   Motors, Inc., 985 F.3d 1173, 1175 (9th Cir. 2021) (“The Unruh Act is ‘coextensive with the

                                  10   ADA.’ Thus, our analysis of Whitaker’s ADA claim applies equally to his Unruh Act claim.”

                                  11   (quoting Molski, v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007)).

                                  12             Accordingly, the Court also GRANTS Ashford’s motion to dismiss as to Mr. Love’s
Northern District of California
 United States District Court




                                  13   Unruh Act Claim.

                                  14                                          V.      CONCLUSION

                                  15             For the foregoing reasons, the Court takes judicial notice of the Hotel’s website and

                                  16   GRANTS with prejudice Ashford’s motion to dismiss in its entirety. Further amendment of the

                                  17   FAC would be futile because the undisputed information on the Hotel’s website more than

                                  18   satisfies the Reservations Rule. See Arroyo, 2021 WL 936018, at *3 (dismissing complaint with

                                  19   prejudice because “the Court [cannot] contemplate how Plaintiff could cure the deficiencies in his

                                  20   Complaint when the undisputed information on Expedia’s and Defendant’s websites more than

                                  21   satisfy the ADA’s requirements”). Accordingly, the Court DENIES Mr. Love’s request for leave

                                  22   to amend.

                                  23   ///

                                  24   ///

                                  25

                                  26   2
                                         The FAC also alleges, in one sentence, that the Hotel’s website “failed to ensure that individuals
                                  27   with disabilities can make reservations for accessible guest rooms during the same hours and in
                                       the same manner as individuals who do not need accessible rooms.” FAC ⁋ 43. The Court also
                                  28   dismisses this allegation because it is entirely conclusory and unsupported by any facts in the
                                       FAC. See Iqbal, 556 U.S. at 678.
                                                                                          14
                                         Case 3:20-cv-08458-EMC Document 24 Filed 04/15/21 Page 15 of 15




                                   1          This order disposes of Docket No. 13. The Clerk of the Court is instructed to issue a

                                   2   judgment and close the case.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: April 15, 2021

                                   7

                                   8                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      15
